DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is responsive to the amendments filed on 08/17/2022. Claims 1, 14 and 20 are independent. Claims 3 and 16 has been cancelled. Claims 1, 8, 14 and 20 has been amended. Claims 21 and 22 has been added. Thus, claims 1-2, 4-15 and 17-22 are pending, being considered and rejected.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 06/17/2022 was filed on or after the mailing date of the application no.17/111,312 filed on 12/03/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS form 1449 filed on 06/17/2022 is attached to the instant office action.

Response to Arguments/Remarks
	Applicant’s arguments/remarks filed on 08/17/2022 have been fully considered and are rendered moot in view of new grounds of rejection(s) outlined below. The argument(s) do not apply to the current art(s) being used. 
Further, the
Drawing objections has been waived.
Specification objections has been waived.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7- 10, 12-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dzung et al. (US 2022/0094552 A1), hereinafter (Dzung), in view of Wang et al. (US 2019/0215155 A1; Provide by IDS), hereinafter (Wang), and further in view of Chan et al. (US 2018/0247388 A1), hereinafter (Chan).

Regarding claim 1, Dzung teaches a computer-implemented method, comprising (Dzung, Fig. 4 (step a) and Para. [0006-0007], discloses a method 100 of preparing a data block, in particular an uncompressed data block, having an uncompressed length): compressing an uncompressed instance of data to create a compressed instance of data (Dzung, Fig. 4 (step b) and Para. [0008], discloses the step of compressing the uncompressed data block so that the compressed data block has a compressed length smaller than the uncompressed length); 
encrypting the compressed instance of data in response to determining that a size of the compressed instance of data is less than a predetermined threshold (Dzung, Fig. 4 (step c) and Para. [0009], discloses the step of determining, in particular subsequent to compressing the data block, an available length from at least the compressed length and a maximum length of a data frame (i.e., by subtracting the compressed length from the maximum length, see Para. [0097]), wherein the maximum length may be a pre-determined, pre-defined or given maximum length, and as disclosed in Para. [0020 and 0101], wherein the compressed data block may further be encrypted before the MAC is calculated. It is considered implicit that the steps of the method following the compression of the data block are carried out only if the length of the compressed block is less than the maximum length (as depicted in Fig. 4)); 
creating a message authentication code (MAC) for the encrypted compressed instance of data (Dzung, Fig. 4 (step d) and Para. [0010], discloses the step of calculating, in particular subsequent to determining the available length, a message authentication code, MAC, in particular from at least the compressed data block, and as disclosed in Para. [0020 and 0101], wherein the compressed data block may further be encrypted before the MAC is calculated); 
adding a zero pad and the MAC to the encrypted compressed instance of data to create a formatted string (Dzung, Fig. 4 (step e) and Para. [0011], discloses the step of creating, in particular subsequent to calculating the MAC, the data frame, comprising, in particular in a pre-defined order or message format, the (encrypted) compressed data block, and the MAC, and as disclosed in Para. [0091], padding bits that may be added to the data block);
Dzung fails to explicitly disclose but Wang teaches compressing a second uncompressed instance of data to create a second compressed instance of data (Wang, Para. [0040], discloses data compression that enables reducing the storage size of one or more blocks of data (i.e., a second instance of data), such as disclosed in Fig. 4 and Para. [0048], a 4 KB data block of clear text data 402 compressed down to a block of compressed clear text data 412); 
encrypting the second uncompressed instance of data in response to the determination that the size of the second compressed instance of data is greater than the predetermined threshold (Wang, Fig. 3B and Para. [0052], discloses that, at block 332, in response to a determination at block 322 that the clear text data is not compressible, the multi-tenant manager 102 can encrypt the clear text data (i.e., encrypting the second uncompressed instance of data) using the tenant cryptographic key to produce uncompressed cryptographic data, and as disclosed in Fig. 3B and Para. [0045-0046], wherein the multi-tenant manager 102 can make a determination, at block 322,  whether the clear text data received from the user/storage tenant (block 302, FIG. 3A) is compressible […]. For example, the determination can be made by running a predetermined compression algorithm on the clear text data. The clear text data can be deemed compressible if the size of the compressed clear text data is less than or equal to the quantity (or threshold N, see Para. [0039]). Otherwise, the clear text data will be routed to “NO”, where the clear text data is encrypted to produce the uncompressed cryptographic data, as depicted in Fig. 3B).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wang’ into the teachings of ‘Dzung’, with a motivation to encrypt the second uncompressed instance of data in response to the determination that the size of the second compressed instance of data is greater than the predetermined threshold, as taught by Wang, in order to improve storage efficiency by providing a multi-tenant storage environment wherein each storage tenant can encrypt and decrypt their own data with their own cryptographic key, and allowing data from all the storage tenants to securely stored on the storage platform; Wang, Para. [0002-0003].
Dzung as modified by Wang fails to explicitly disclose but Chan teaches abandoning the second compressed instance of data in response to determining that a size of the second compressed instance of data is greater than the predetermined threshold (Chan, Para. [0044], discloses that if the size of the compressed block of data is greater than a threshold (conditional block 815, “yes” leg), then the compressor module discards (i.e., abandon) the compressed block of data (block 820)); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Chan’ into the teachings of ‘Dzung’ as modified by ‘Wang’, with a motivation to abandon the second compressed instance of data in response to determining that a size of the second compressed instance of data is greater than the predetermined threshold, as taught by Chan, in order to reduce storage costs by eliminating the unused bits (i.e., compressed block of data) in the storage containers while retaining as much of the quality of the original textures; Chan, Para. [0005 and 0044].

Regarding claim 2, Dzung as modified by Wang in view of Chan teaches the computer-implemented method of Claim 1, wherein Dzung further teaches the uncompressed instance of data Dzung, Fig. 4 (step a) and Para. [0007], discloses the step of preparing a data block, in particular an uncompressed data block, having an uncompressed length).  
Dzung fails to teach but Wang teaches wherein the uncompressed instance of data includes an instance of plaintext (Wang, Para. [0037], discloses that the data can be referred to herein as “clear text data”).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wang’ into the teachings of ‘Dzung’, with a motivation wherein the uncompressed instance of data includes an instance of plaintext, as taught by Wang, in order to make a determination whether the received/retrieved clear text data is compressible; Wang, Para. [0045].

Regarding claim 3, (cancelled).
 
Regarding claim 4, Dzung as modified by Wang in view of Chan teaches the computer-implemented method of Claim 1, wherein Dzung further teaches the predetermined threshold includes a size of a sum of a length field, a predetermined minimum zero pad amount, and the MAC (Dzung, Para. [0099] , disclose that the header 410 may comprise at least one data item indicative of the compressed length L.sub.C or the block length and/or MAC length, e.g., in terms of bits, and as disclosed in Para. [0091], due to constraints of the message format and/or size granularities in number of bytes of words, a data frame may be filled up with dummy or padding bits).  

Regarding claim 7, Dzung as modified by Wang in view of Chan teaches the computer-implemented method of Claim 1, wherein Dzung fails to explicitly disclose but Wang teaches further comprising adding a length field to the encrypted compressed instance of data, wherein the length field includes a field that indicates a length of the encrypted compressed instance of data (Wang, Fig. 4 and Para. [0051], discloses to append a size value to the size field 420 that represents the size (e.g., in bytes) of the tenant encrypted compressed data 416).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wang’ into the teachings of ‘Dzung’, with a motivation wherein the length field includes a field that indicates a length of the encrypted compressed instance of data, as taught by Wang, in order to determine whether the value in the size field 420 is valid, (e.g., when the size of the tenant encrypted data 416 is less than the original block size and every byte after this size is a “0” byte), the signature (i.e., MAC) can be considered valid; Wang, Para. [0058].

Regarding claim 8, Dzung as modified by Wang in view of Chan teaches the computer-implemented method of Claim 1, wherein Dzung teaches the padding bits, as described above, and fails to disclose but Wang teaches the zero pad includes a variable number of bytes of a highly compressible and readily detectable data pattern (Wang, Para. [0051], discloses that the zero- padding can be added (e.g., “0” bytes, at the end of the 4KB block, as depicted in Fig. 4) to bring the size of the resulting compressed cryptographic data 404 up to the size of the original clear text data 402 (e.g., 4 KB), and as disclosed in Para. [0058], every byte after this size is a “0” byte)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wang’ into the teachings of ‘Dzung’, with a motivation wherein the zero pad includes a variable number of bytes of some highly compressible and readily detectable data pattern such as each byte having a value of zero, as taught by Wang, in order to determine whether the value in the size field 420 is valid, (e.g., when the size of the tenant encrypted data 416 is less than the original block size and every byte after this size is a “0” byte), the signature (i.e., MAC) can be considered valid; Wang, Para. [0058].

Regarding claim 9, Dzung as modified by Wang in view of Chan teaches the computer-implemented method of Claim 1, wherein Dzung fails to disclose but Wang teaches a length of a length field, the encrypted compressed instance of data, the zero pad, and the MAC equals a length of the uncompressed instance of data (Wang, Para. [0051], discloses that the zero- padding can be added (e.g., “0” bytes, at the end of the 4KB block, as depicted in Fig. 4) to bring the size of the resulting compressed cryptographic data 404 up to the size of the original clear text data 402 (e.g., 4 KB),).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wang’ into the teachings of ‘Dzung’, with a motivation wherein a length of a length field, the encrypted compressed instance of data, the zero pad, and the MAC equals a length of the uncompressed instance of data, as taught by Wang, in order to determine whether the value in the size field 420 is valid, (e.g., when the size of the tenant encrypted data 416 is less than the original block size and every byte after this size is a “0” byte), the signature (i.e., MAC) can be considered valid; Wang, Para. [0058].

Regarding claim 10, Dzung as modified by Wang in view of Chan teaches the computer-implemented method of Claim 1, Wherein Dzung further teaches further comprising storing or transmitting the formatted string (Dzung, Fig. 4 (step f), discloses to transmit or store the data frame).  

Regarding claim 12, Dzung as modified by Wang in view of Chan teaches the computer-implemented method of Claim 1, wherein Dzung further teaches the MAC includes a keyed-hash message authentication code or a hash-based message authentication code (Dzung, Para. [0002 and/or 0098], discloses that the calculation of the MAC can be done by a cryptographic hash function, or MAC can be an encrypted checksum or keyed hash of the message).  

Regarding claim 13, Dzung as modified by Wang in view of Chan teaches the computer-implemented method of Claim 1, wherein Dzung further teaches further comprising using the MAC to verify the data integrity and authenticity of the formatted string (Dzung, Fig. 3 and Para. [0102], discloses the process of MAC verification to verify the authenticity of the received or retrieved data frame).  

Regarding claim 14, Dzung teaches a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising (Dzung, Para. [0033] and/or Claim 22, discloses a computer-readable data carrier, in particular non-transitory, having stored thereon a computer program comprising instructions which, when the computer program is executed by a computer or a computer system (hereinafter, processor), cause the computer or the computer system to carry out the method according to the first aspect of the present invention): compressing, by the processor, an uncompressed instance of data to create a compressed instance of data (Dzung, Fig. 4 (step b) and Para. [0008], discloses the step of compressing the uncompressed data block so that the compressed data block has a compressed length smaller than the uncompressed length); P202008899US01/TUC1P642Page 48 of 51encrypting, by the processor, the compressed instance of data in response to determining that a size of the compressed instance of data is less than a predetermined threshold (Dzung, Fig. 4 (step c) and Para. [0009], discloses the step of determining, in particular subsequent to compressing the data block, an available length from at least the compressed length and a maximum length of a data frame (i.e., by subtracting the compressed length from the maximum length, see Para. [0097]), wherein the maximum length may be a pre-determined, pre-defined or given maximum length, and as disclosed in Para. [0020 and 0101], the compressed data block may further be encrypted before the MAC is calculated. It is considered implicit that the steps of the method following the compression of the data block are carried out only if the length of the compressed block is less than the maximum length (as depicted in Fig. 4)); creating, by the processor, a message authentication code (MAC) for the encrypted compressed instance of data (Dzung, Fig. 4 (step d) and Para. [0010], discloses the step of calculating, in particular subsequent to determining the available length, a message authentication code, MAC, in particular from at least the compressed data block, and as disclosed in Para. [0020 and 0101], wherein the compressed data block may further be encrypted before the MAC is calculated); adding, by the processor, a zero pad, a length field and the MAC to the encrypted compressed instance of data to create a formatted string (Dzung, Fig. 4 (step e) and Para. [0011 and 0051], discloses the step of creating, in particular subsequent to calculating the MAC, the data frame, comprising, in particular in a pre-defined order or message format, the (encrypted) compressed data block, the MAC and a size field 420 (i.e., a length field), and as disclosed in Fig. 4 and Para. [0091], zero-padding bits);
Dzung fails to explicitly disclose but Wang teaches compressing, by the processor, a second uncompressed instance of data to create a second compressed instance of data (Wang, Para. [0040], discloses data compression that enables reducing the storage size of one or more blocks of data (i.e., a second instance of data), such as disclosed in Fig. 4 and Para. [0048], a 4 KB data block of clear text data 402 compressed down to a block of compressed clear text data 412, and as further disclosed in claim 17, one or more processors compressing the received clear text data to produce compressed clear text data); encrypting, by the processor, the second uncompressed instance of data in response to the determination that the size of the second compressed instance of data is greater than the predetermined threshold (Wang, Fig. 3B and Para. [0052], discloses that, at block 332, in response to a determination at block 322 that the clear text data is not compressible, the multi-tenant manager 102 can encrypt the clear text data (i.e., encrypting the second uncompressed instance of data) using the tenant cryptographic key to produce uncompressed cryptographic data, and as disclosed in Fig. 3B and Para. [0045-0046], wherein the multi-tenant manager 102 can make a determination, at block 322, whether the clear text data received from the user/storage tenant (block 302, FIG. 3A) is compressible […]. For example, the determination can be made by running a predetermined compression algorithm on the clear text data. The clear text data can be deemed compressible if the size of the compressed clear text data is less than or equal to the quantity (or threshold N, see Para. [0039]). Otherwise, the clear text data will be routed to “NO”, where the clear text data is encrypted to produce the uncompressed cryptographic data, as depicted in Fig. 3B, and as further disclosed in claim 17, one or more computer processors encrypting the compressed clear text data).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wang’ into the teachings of ‘Dzung’, with a motivation to encrypt the second uncompressed instance of data in response to the determination that the size of the second compressed instance of data is greater than the predetermined threshold, as taught by Wang, in order to improve storage efficiency by providing a multi-tenant storage environment wherein each storage tenant can encrypt and decrypt their own data with their own cryptographic key, and allowing data from all the storage tenants to securely stored on the storage platform; Wang, Para. [0002-0003].
Dzung as modified by Wang fails to explicitly disclose but Chan teaches abandoning, by the processor, the second compressed instance of data in response to determining that a size of the second compressed instance of data is greater than the predetermined threshold (Chan, Para. [0044], discloses that if the size of the compressed block of data is greater than a threshold (conditional block 815, “yes” leg), then the compressor module discards (i.e., abandon) the compressed block of data (block 820), and as disclosed in Para. [0034], wherein the processor discards the block of data); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Chan’ into the teachings of ‘Dzung’ as modified by ‘Wang’, with a motivation to abandon the second compressed instance of data in response to determining that a size of the second compressed instance of data is greater than the predetermined threshold, as taught by Chan, in order to reduce storage costs by eliminating the unused bits (i.e., compressed block of data) in the storage containers while retaining as much of the quality of the original textures; Chan, Para. [0005 and 0044].

Regarding claim 15, Dzung as modified by Wang in view of Chan teaches the computer program product of Claim 14, wherein Dzung further teaches the uncompressed instance of data Dzung, Fig. 4 (step a) and Para. [0007], discloses the step of preparing a data block, in particular an uncompressed data block, having an uncompressed length).  
Dzung fails to teach but Wang teaches wherein the uncompressed instance of data includes an instance of plaintext (Wang, Para. [0037], discloses that the data can be referred to herein as “clear text data”).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wang’ into the teachings of ‘Dzung’, with a motivation wherein the uncompressed instance of data includes an instance of plaintext, as taught by Wang, in order to make a determination whether the received/retrieved clear text data is compressible; Wang, Para. [0045].

Regarding claim 16, (cancelled). 

Regarding claim 17, Dzung as modified by Wang in view of Chan teaches the computer program product of Claim 14, wherein Dzung further teaches the predetermined threshold includes a size of a sum of a length field, a predetermined minimum zero pad amount, and the MAC (Dzung, Para. [0099], disclose that the header 410 may comprise at least one data item indicative of the compressed length L.sub.C or the block length and/or MAC length, e.g., in terms of bits, and as disclosed in Para. [0091], due to constraints of the message format and/or size granularities in number of bytes of words, a data frame (block) may be filled up with dummy or padding bits).  

Regarding claim 20, Dzung teaches a computer-implemented method, comprising (Dzung, Fig. 4 (step a) and Para. [0006-0007], discloses a method 100 of preparing a data block, in particular an uncompressed data block, having an uncompressed length): compressing an uncompressed instance of data to create a compressed instance of data (Dzung, Fig. 4 (step b) and Para. [0008], discloses the step of compressing the uncompressed data block so that the compressed data block has a compressed length smaller than the uncompressed length); in response to determining that a size of the compressed instance of data is less than a predetermined threshold: encrypting the compressed instance of data (Dzung, Fig. 4 (step c) and Para. [0009], discloses the step of determining, in particular subsequent to compressing the data block, an available length from at least the compressed length and a maximum length of a data frame (i.e., by subtracting the compressed length from the maximum length, see Para. [0097]), wherein the maximum length may be a pre-determined, pre-defined or given maximum length, and as disclosed in Para. [0020 and 0101], wherein the compressed data block may further be encrypted before the MAC is calculated. It is considered implicit that the steps of the method following the compression of the data block are carried out only if the length of the compressed block is less than the maximum length (as depicted in Fig. 4)), creating a message authentication code (MAC) for the encrypted compressed instance of data (Dzung, Fig. 4 (step d) and Para. [0010], discloses the step of calculating, in particular subsequent to determining the available length, a message authentication code, MAC, in particular from at least the compressed data block, and as disclosed in Para. [0020 and 0101], wherein the compressed data block may further be encrypted before the MAC is calculated), and adding a zero pad and the MAC to the encrypted compressed instance of data to create a formatted string (Dzung, Fig. 4 (step e) and Para. [0011], discloses the step of creating, in particular subsequent to calculating the MAC, the data frame, comprising, in particular in a pre-defined order or message format, the (encrypted) compressed data block, and the MAC, and as disclosed in Para. [0091], padding bits that may be added to the data block); and 
Dzung fails to explicitly disclose but Wang teaches in response to determining that the size of the compressed instance of data is greater than the predetermined threshold: encrypting the uncompressed instance of data to create the formatted string (Wang, Fig. 3B and Para. [0052], discloses that, at block 332, in response to a determination at block 322 that the clear text data is not compressible, the multi-tenant manager 102 can encrypt the clear text data (i.e., encrypting the second uncompressed instance of data) using the tenant cryptographic key to produce uncompressed cryptographic data, and as disclosed in Fig. 3B and Para. [0045-0046], wherein the multi-tenant manager 102 can make a determination, at block 322,  whether the clear text data received from the user/storage tenant (block 302, FIG. 3A) is compressible […]. For example, the determination can be made by running a predetermined compression algorithm on the clear text data. The clear text data can be deemed compressible if the size of the compressed clear text data is less than or equal to the quantity (or threshold N, see Para. [0039]). Otherwise, the clear text data will be routed to “NO”, where the clear text data is encrypted to produce the uncompressed cryptographic data, as depicted in Fig. 3B), wherein the encrypted uncompressed instance of data has the same length as the uncompressed instance of data (Wang, Figs. 3B and 7B; Para. [0052 and 0083], discloses a fixed encryption).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wang’ into the teachings of ‘Dzung’, with a motivation to encrypt the second uncompressed instance of data in response to the determination that the size of the second compressed instance of data is greater than the predetermined threshold, as taught by Wang, in order to improve storage efficiency by providing a multi-tenant storage environment wherein each storage tenant can encrypt and decrypt their own data with their own cryptographic key, and allowing data from all the storage tenants to securely stored on the storage platform; Wang, Para. [0002-0003].
Dzung as modified by Wang fails to explicitly disclose but Chan teaches in response to determining that the size of the compressed instance of data is greater than the predetermined threshold: abandoning the compressed instance of data (Chan, Para. [0044], discloses that if the size of the compressed block of data is greater than a threshold (conditional block 815, “yes” leg), then the compressor module discards (i.e., abandon) the compressed block of data (block 820)), and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Chan’ into the teachings of ‘Dzung’ as modified by ‘Wang’, with a motivation to abandon the second compressed instance of data in response to determining that a size of the second compressed instance of data is greater than the predetermined threshold, as taught by Chan, in order to reduce storage costs by eliminating the unused bits (i.e., compressed block of data) in the storage containers while retaining as much of the quality of the original textures; Chan, Para. [0005 and 0044].

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dzung as modified by Wang in view of Chang, as applied above, and further in view of Laszlo Hars (US 2009/0048976 A1), hereinafter (Hars).

Regarding claim 5, Dzung as modified by Wang in view of Chang teaches the computer-implemented method of Claim 1, wherein Dzung as modified by Wang in view of Chang fails to disclose but Hars teaches the compressed instance of data is encrypted utilizing wide-block encryption (Hars, Abstract and/or Claim 4, discloses the step of encrypting the changed (i.e., compressed) data uses wide-block encryption).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hars’ into the teachings of ‘Dzung’ as modified by ‘Wang’ in view of ‘Chang’, with a motivation wherein the compressed instance of data is encrypted utilizing wide-block encryption, as taught by Hars, in order to protect the stored information from unauthorized access; Hars, Para. [0016].

Regarding claim 18, Dzung as modified by Wang in view of Chang teaches the computer program product of Claim 14, wherein Dzung as modified by Wang in view of Chang fails to disclose but Hars teaches the compressed instance of data is encrypted utilizing wide-block encryption (Hars, Abstract and/or Claim 4, discloses the step of encrypting the changed (i.e., compressed) data uses wide-block encryption).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hars’ into the teachings of ‘Dzung’ as modified by ‘Wang’ in view of ‘Chang’, with a motivation wherein the compressed instance of data is encrypted utilizing wide-block encryption, as taught by Hars, in order to protect the stored information from unauthorized access; Hars, Para. [0016].
  
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dzung as modified by Wang in view of Chang, as applied above, and further in view of Klyotaka Matsuo (US 2016/0203342 A1), hereinafter (Matsuo).

Regarding claim 6, Dzung as modified by Wang in view of Chang teaches the computer-implemented method of Claim 1, wherein Dzung as modified by Wang in view of Chang fails to disclose but Matsuo teaches the compressed instance of data is encrypted utilizing an expanding encryption mode which includes an initialization vector (Matsuo, Para. [0066-0067], discloses that the key calculation unit 136 inputs the expanded encryption key (an expansion key) to the encryption unit 137. The encryption unit (core encryption unit) 137 uses the expansion key input from the key calculation unit 136 to encrypt an initialization vector. The initialization vector is set in the encryption unit 137 in advance. Further, the encryption unit 137 encrypts the input data for each item of unit data by using the encrypted initialization vector).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Matsuo’ into the teachings of ‘Dzung’ as modified by ‘Wang’ in view of ‘Chang’, with a motivation wherein the compressed instance of data is encrypted utilizing an expanding encryption mode which includes an initialization vector, as taught by Matsuo, in order to write the output encrypted data in a secure (encrypted) form; Matsuo, Para. [0067].

Regarding claim 19, Dzung as modified by Wang in view of Chang teaches the computer program product of Claim 14, wherein Dzung as modified by Wang in view of Chang fails to disclose but Matsuo teaches the compressed instance of data is encrypted utilizing an expanding encryption mode which includes an initialization vector (Matsuo, Para. [0066-0067], discloses that the key calculation unit 136 inputs the expanded encryption key (an expansion key) to the encryption unit 137. The encryption unit (core encryption unit) 137 uses the expansion key input from the key calculation unit 136 to encrypt an initialization vector. The initialization vector is set in the encryption unit 137 in advance. Further, the encryption unit 137 encrypts the input data for each item of unit data by using the encrypted initialization vector).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Matsuo’ into the teachings of ‘Dzung’ as modified by ‘Wang’ in view of ‘Chang’, with a motivation wherein the compressed instance of data is encrypted utilizing an expanding encryption mode which includes an initialization vector, as taught by Matsuo, in order to write the output encrypted data in a secure (encrypted) form; Matsuo, Para. [0067].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dzung as modified by Wang in view of Chang, as applied above, and further in view of Durham et al. (US 2021/0390024 A1), hereinafter (Durham).

Regarding claim 11, Dzung as modified by Wang in view of Chang teaches the computer-implemented method of Claim 1, wherein Dzung as modified by Wang in view of Chang fails to teach but Durham teaches the MAC includes a Galois message authentication code (GMAC) that is created as part of a Galois counter mode (GCM) encryption mode (Durham, Para. [0048 and/or 0108], discloses a GCM-GMAC).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Durham’ into the teachings of ‘Dzung’ as modified by ‘Wang’ in view of ‘Chang’, with a motivation wherein the MAC includes a Galois message authentication code (GMAC) that is created as part of a Galois counter mode (GCM) encryption mode, as taught by Durham, in order to detect data corruption; Durham, Para. [0048].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dzung as modified by Wang in view of Chang and Durham, as applied above, and further in view of Klyotaka Matsuo (US 2016/0203342 A1), hereinafter (Matsuo).

Regarding claim 21, Dzung as modified by Wang in view of Chang and Durham teaches the computer-implemented method of Claim 11, wherein Dzung fails to disclose but Wang further teaches further comprising adding a length field to the encrypted compressed instance of data, wherein the length field includes a field that indicates a length of the encrypted compressed instance of data (Wang, Fig. 4 and Para. [0051], discloses to append a size value to the size field 420 that represents the size (e.g., in bytes) of the tenant encrypted compressed data 416).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wang’ into the teachings of ‘Dzung’, with a motivation wherein the length field includes a field that indicates a length of the encrypted compressed instance of data, as taught by Wang, in order to determine whether the value in the size field 420 is valid, (e.g., when the size of the tenant encrypted data 416 is less than the original block size and every byte after this size is a “0” byte), the signature (i.e., MAC) can be considered valid; Wang, Para. [0058].
Dzung as modified by Wang in view of Chang and Durham fails to disclose but Matsuo teaches wherein the compressed instance of data is encrypted utilizing an expanding encryption mode which includes an initialization vector (Matsuo, Para. [0066-0067], discloses that the key calculation unit 136 inputs the expanded encryption key (an expansion key) to the encryption unit 137. The encryption unit (core encryption unit) 137 uses the expansion key input from the key calculation unit 136 to encrypt an initialization vector. The initialization vector is set in the encryption unit 137 in advance. Further, the encryption unit 137 encrypts the input data for each item of unit data by using the encrypted initialization vector); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Matsuo’ into the teachings of ‘Dzung’ as modified by ‘Wang’ in view of ‘Chang’ and ‘Durham’, with a motivation wherein the compressed instance of data is encrypted utilizing an expanding encryption mode which includes an initialization vector, as taught by Matsuo, in order to write the output encrypted data in a secure (encrypted) form; Matsuo, Para. [0067].

 Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dzung as modified by Wang in view of Chang and Durham, as applied above, and further in view of Laszlo Hars (US 2009/0048976 A1), hereinafter (Hars).

Regarding claim 22, Dzung as modified by Wang in view of Chang and Durham teaches the computer-implemented method of Claim 11, wherein Dzung as modified by Wang in view of Chang and Durham fails to disclose but Hars teaches the uncompressed instance of data includes an instance of plaintext, wherein the compressed instance of data is encrypted utilizing wide-block encryption Hars, Abstract and/or Claim 4, discloses the step of encrypting the changed (i.e., compressed) data uses wide-block encryption).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hars’ into the teachings of ‘Dzung’ as modified by ‘Wang’ in view of ‘Chang’ and ‘Durham’, with a motivation wherein the compressed instance of data is encrypted utilizing wide-block encryption, as taught by Hars, in order to protect the stored information from unauthorized access; Hars, Para. [0016].

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/           Supervisory Patent Examiner, Art Unit 2496